Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.243 Filed 03/02/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JASON MATTHEWS,
                                                      Case No. 1:20-cv-390
               Plaintiff,
                                                      HON. ROBERT J. JONKER
v.

ZENCO COLLECTIONS LLC,

            Defendants.
__________________________/

                         PLAINTIFF’S RESPONSE OPPOSING
                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY

I.     Introduction

       Defendant CJ Acquire LLC has filed a motion pursuant to Fed.R.Civ.P. 37 to compel

Plaintiff Jason Matthews to appear for deposition within fourteen days. Defendant also requests

fees and costs incurred in filing the motion. Plaintiff remains willing to appear for deposition on

a date that is mutually agreeable to all parties and their counsel. Plaintiff opposes any award to

Defendant of costs and attorney fees associated with Defendant’s motion, which was filed

unnecessarily and the result of the unreasonable conduct of Defendant’s counsel.

II.    Procedural History

       On October 5, 2020, Plaintiff filed a First Amended Complaint in this action, naming CJ

Acquire LLC, Christopher M. Arnold, and Jessica Lynn Arnold as additional defendants. (ECF

No. 13).

       On October 13, 2020, Defendant CJ Acquire LLC was served with Summons and First

Amended Complaint, making its responsive pleading due November 3, 2020. (ECF No. 18).


                                                 1
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.244 Filed 03/02/21 Page 2 of 10




       On or about November 3, 2020, Defendant’s attorney, Charity A. Olson, contacted

Plaintiff’s attorney, Phillip C. Rogers, by telephone, stated that Olson would be representing

Defendants CJ Acquire LLC, Christopher M. Arnold, and Jessica Lynn Arnold, requested that

Plaintiff make a settlement demand, and asked that Plaintiff not file an application to default

Defendant CJ Acquire LLC, whose answer was due. Rogers extended Olson the courtesy of

agreeing to not default Olson’s client.

       On November 10, 2020, a week after Olson’s client’s answer was due, Olson filed her

Appearance in this action.

       On November 12, 2020, Rogers emailed Plaintiff’s settlement demand to Olson.

       On November 19, 2020, the parties reached an impasse in their settlement negotiations.

       On November 20, 2020, Olson contacted Rogers and asked for Rogers to agree to an

extension of time to December 1, 2020 for Olson to file Defendant CJ Acquire LLC’s past-due

answer to the First Amended Complaint along with the answer of Defendants Christopher M.

Arnold and Jessica Lynn Arnold to the First Amended Complaint. Rogers extended Olson the

courtesy of not opposing Olson’s clients’ motion for an extension of time.

       On November 20, 2020, Olson filed Defendants’ motion for an extension of time to file

her clients’ answer to the First Amended Complaint. (ECF Nos. 19 and 20).

       On November 23, 2020, the Court granted Defendants’ motion for an extension of time to

file their answer to the First Amended Complaint. (ECF No. 21).

       On December 1, 2020, Olson filed Defendants’ Answer to the First Amended Complaint.

(ECF No. 22).

       On December 7, 2020, the Court entered an Order, setting the Rule 16 Scheduling


                                                 2
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.245 Filed 03/02/21 Page 3 of 10




Conference and requiring the parties to file a Joint Status Report no later than January 18, 2021.

(ECF No. 23).

        On December 8, 2020, Rogers drafted a proposed Joint Status Report and emailed it to

Olson, requesting her review and input, so that Rogers could prepare a final report for Olson’s

review prior to filing.

        On January 4, 2021, nearly a month later, Olson sent an email to Rogers stating she had

“just returned to the office . . . so give me a few days to review and get back with you this week.”

        On January 18, 2021 at 4:57 p.m., Rogers sent an email to Olson, stating: “Hearing

nothing more, I am going to file my version of the report and you can file yours.” Rogers did not

hear back from Olson that day.

        On January 18, 2021, Rogers filed Plaintiff’s version of the Joint Status Report. (ECF No.

24).

        On January 19, 2021, Olson sent an email to Rogers, admonishing Rogers that the

“Court’s Order requires a joint filing, not separate filings submitted by each side” and that “this

task was inadvertently overlooked by me in the haste of juggling virtual/hybrid school and

work.” Olson asked Rogers to draft and file a new report that included Olson’s input. That same

day, Rogers adjusted his schedule, and drafted and filed a revised Joint Status Report. (ECF No.

25).

        On January 21, 2021, Olson sent an email to Rogers, stating: “Are you simply deciding

not to work with me to file a joint report?” We are both better than this. Please file the joint

report or tell me ‘no’ so I can move this forward. Appreciate it.” Rogers was baffled by Olson’s

email because Rogers had filed a revised Joint Status Report two days earlier, and the email


                                                  3
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.246 Filed 03/02/21 Page 4 of 10




received from the Court’s ECF system showed that both of Olson’s email addresses had received

an email of the filed revised Joint Status Report.

       On January 22, 2021, Olson sent an email to Rogers, acknowledging that she had

received, but for some reason did not see, the email from the Court’s ECF system regarding the

filing of the revised Joint Status Report.

       On January 25, 2021, Rogers served Olson with Plaintiff’s First Requests to Produce

Documents to Defendants CJ Acquire, LLC, Christopher M. Arnold, and Jessica Lynn Arnold.

(ECF No. 26). Defendants have failed to respond to Plaintiff’s discovery requests, which were

due March 1, 2021. Olson has not contacted Rogers regarding her clients’ past-due responses or

requested an extension of time.

       On January 25, 2021, the Court held a Rule 16 Scheduling Conference. Although the

parties Joint Status Report suggested a discovery period of six months pursuant to the guidelines

contained in the Court’s Order setting the conference, the Court sua sponte set a discovery period

of eight months, expressly citing the inevitable delays caused by the ongoing pandemic.

       On January 27, 2021, the Court issued a Case Management Order, with various deadlines,

including requiring the parties to serve Rule 26(a)(1) Disclosures no later than February 15,

2021. (ECF No. 27).

       On February 1, 2021, Rogers served Olson with Plaintiff’s Rule 26(a)(1) Disclosures.

(ECF No. 28). Defendants have failed to serve Plaintiff with Defendants Rule 26(a)(1)

Disclosures, which are now more than two weeks late. Olson has not contacted Rogers regarding

her clients’ past-due disclosures or requested an extension of time.

       On February 1, 2021, on the third business days after the Court issued the Case


                                                 4
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.247 Filed 03/02/21 Page 5 of 10




Management Order, Olson sent an email to Rogers, unilaterally setting February 15, 2021 as the

date for deposing Plaintiff. The email stated that if February 15, 2021 would not work for Rogers

or Plaintiff, then the deposition would need to occur later that week or sometime the following

week. The email was the first communication from Olson regarding deposing Plaintiff.

       February 15, 2021 was Presidents’ Day, a national holiday. As stated on the Court’s

website, the United States District Court for the Western District of Michigan was closed on

February 15, 2021. Accordingly, even if Plaintiff’s deposition were to take place on the holiday,

a Magistrate Judge presumably would not be available by telephone to resolve any disputes that

might arise in the course of the deposition.

       On February 4, 2021, Rogers received from Olson via the United State Postal Service, a

notice of Olson’s intent to depose Plaintiff on February 15, 2021.

       On February 12, 2021, Olson sent an email to Rogers regarding the status of the

deposition of Plaintiff scheduled by Olson for February 15, 2021.

               –       At 9:43 a.m., Rogers replied to Olson’s email, stating that the deposition
                       could not take place on February 15, 2021, and suggesting that Rogers and
                       Olson communicate the following Monday to find a mutually acceptable
                       date and time for Plaintiff’s deposition.

               –       At 10:01 a.m., Olson replied, “I intend to proceed Monday afternoon in
                       Grand Rapids as originally noticed.”

               –       At 10:04 a.m, Rogers replied, “There will be no deposition on Monday. I
                       will not be available. . . Please explain why it is imperative that you do a
                       deposition so early, and on only two weeks notice, with a date that you
                       alone selected.”

               –       At 12:46 p.m., Olson replied, “The fact that I’ve scheduled Plaintiff’s
                       deposition early in the discovery period is hardly objectionable and does
                       not, in any event, constitute good cause to simply ignore our properly
                       noticed notice of deposition, particularly when you have offered no new


                                                 5
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.248 Filed 03/02/21 Page 6 of 10




                        dates or details regarding why you are now claiming to be ‘unavailable’
                        more than ten days after receiving the notice . . . . For these reasons, I plan
                        to proceed on Monday. If you choose to not appear with your client, or
                        seek a protective order, we will make a record of the non-appearance and
                        seek relief from the Court.”

All of these emails are attached to Defendant’s Brief in Support of Motion to Compel. (ECF No.

31-4, PageID.236-238).

        However, Olson omits from her compilation of emails, the final email sent by Rogers to

Olson at 1:32 p.m., in which Rogers again offers the next week to work out a mutually agreeable

date for Plaintiff’s deposition, stating:

                Charity,

                If you come here on Monday you will be wasting your client's money and your
                time. I was served with your notice for the deposition on 2/4/2021, eight days ago.
                Your unilateral scheduling of a deposition on less than fourteen days notice is not
                reasonable, as you know. Again, as I said in my prior email, I will contact you
                Monday when I have a better idea of my schedule going forward, so that we can
                agree on a mutually acceptable date.

                My statement to you that I will not be available on Monday should be sufficient.
                Seriously, I really don't believe that I am under any duty to provide you with a
                detailed account of what tasks I am obligated to do that day.

                The date unilaterally set by you for my client's deposition is less than three weeks
                after the Rule 16 Conference. And as you also know, discovery does not close
                until more than seven months from now on 9/30/2021. Moreover, at the Rule 16
                Conference, Judge Jonker on his own set a discovery period that was longer than
                we had requested, explaining that in his experience, a longer discovery period
                would be wise because of the inevitable delays that are being caused by Covid 19
                and the pandemic. I can't conceive of any prejudice to your clients in not being
                able to depose my client during the first three weeks of discovery, on a date
                picked by you, unilaterally. If you think there is some sort of prejudice to your
                client by not being able to depose my client on Monday, again, please let me know
                what that possibly could be.

                As you know, the Judges in Western District of Michigan have little patience for
                gamesmanship. I am willing to communicate with you on Monday.


                                                   6
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.249 Filed 03/02/21 Page 7 of 10




               You are trying to waste my client's time and money by demanding that I take the
               time to draft and file a motion for a protective order, as well as waste the court's
               time in hearing that motion, especially since the court won't be hearing any motion
               between now and Monday. I have offered to contact you on Monday to work on
               alternate dates. Again, if you spend the time coming here on Monday, you will
               doing so with knowledge that the deposition is not going to happen at that time.
               Accordingly, any supposed loss to your client or you in driving time, court
               reporter fees, etc, will be self-inflicted and completely avoidable.

               Finally, as you also know, our local rules require us to work out discovery issues
               before filing motions. I will contact you on Monday in efforts to find a mutually
               agreeable date and time for you to depose my client. Please try to be reasonable
               about this.

               I cannot go back on forth by email with you on this any more today as I have to
               finish pressing matters in multiple cases.

               Phil

A copy of the email is attached as Exhibit A.

       Olson did not respond to the email. Rather, and without further communication, Olson

filed Defendant’s Motion to Compel and related Brief.

III.   Argument

       On January 27, 2021, the Court issued its Case Management Order, giving the parties

eight months to complete discovery. On February 1, 2021, three business days later, Olson

emailed Rogers a notice to take Plaintiff’s deposition on February 15, 2001, a federal holiday,

during which the Court would be closed. The date set in the notice was chosen unilaterally by

Olson, with no prior effort to contact Rogers by email, telephone or anything else, to pick a date

mutually agreeable to Rogers and Plaintiff. Olson’s email with the attached notice was the first

communication from Olson to Rogers regarding Plaintiff’s deposition.

       On Friday, February 12, 2012, Olson and Rogers exchanged emails, in which Rogers



                                                 7
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.250 Filed 03/02/21 Page 8 of 10




stated that the deposition could not be held on February 15, 2021, but that Rogers was willing to

speak with Olson the following week to find a mutually agreeable date for Plaintiff’s deposition,

and with Olson repeatedly demanding that the deposition go forward on February 15, 2021, with

Olson threatening to show up anyway, threatening motions for sanctions, and threatening that the

only way for Plaintiff and Rogers to escape sanctions would be for Rogers to drop his other work

on a Friday afternoon and immediately file for a protective order, despite the fact that the

following Monday would be a federal holiday with the court closed.

       Olson has followed through with her threats. On Tuesday, February 16, 2021, the day

after the holiday, Olson could have reached out to Rogers by telephone or email and attempted to

find a mutually agreeable date to depose Plaintiff. Instead, Olson spent the day drafting a motion

to compel and related brief, so that Olson and Defendants could then request that the Court

award costs and attorney fees for Olson drafting the motion and brief. The needless result is that

Plaintiff has had to incur costs and attorney fees responding to the motion, and the Court must

now spend judicial resources hearing and deciding the motion.

       Ironically, Plaintiff and Rogers have repeatedly extended courtesies to Defendants and

Olson throughout the course of this lawsuit, including agreeing to Defendants’ requested

extensions of time to file responsive pleadings, as well as drafting and filing a revised Joint

Status Report after Olson failed to comply with the Court’s deadline for filing.

       Moreover, while Defendants and Olson demand compensation for the inability of Rogers

to make Plaintiff available for deposition scheduled on short notice to take place on a federal

holiday, Defendants themselves have flouted the Court’s Case Management Order by refusing to

timely serve Plaintiff with Defendants’ Rule 26(a)(1) Disclosures, as well as by failing to


                                                  8
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.251 Filed 03/02/21 Page 9 of 10




respond to Plaintiff’s discovery requests served January 25, 2021.

       Fed.R.Civ.P. 37(5)(a) states that even if the Court were to grant Defendant’s motion, the

court “must not” order Plaintiff to pay Defendant’s expenses (including attorney’s fees) if “(i) the

movant filed the motion before attempting in good faith to obtain the disclosure or discovery

without court action; (ii) the opposing party’s nondisclosure, response, or objection was

substantially justified; or (iii) other circumstances make an award of expenses unjust.”

       All three factors set forth in Rule 37(5)(a) support the denial of Defendant’s request for

expenses. The emails attached to Defendant’s Brief, as well as the email attached to Plaintiff’s

response, make clear that: (i) Olson filed Defendant’s motion before attempting in good faith to

obtain a mutually acceptable date for Plaintiff’s deposition; (ii) Rogers’s inability to make

Plaintiff available for deposition on short notice and on a federal holiday with the court closed

was substantially justified; and (iii) other circumstances, including unclean hands by Defendant

and their counsel, make an award of expenses unjust.

IV.    Conclusion

       Plaintiff remains willing to submit to deposition on a date that is mutually agreeable to

the parties and their attorneys. Defendant’s counsel filed Defendant’s motion without first

conferring in good faith with Plaintiff’s counsel to resolve the issue. Accordingly, Defendant’s

motion should be denied.




                                                 9
Case 1:20-cv-00390-RJJ-RSK ECF No. 36, PageID.252 Filed 03/02/21 Page 10 of 10




Dated: March 2, 2021                Respectfully submitted,

                                    /s/ Phillip C. Rogers
                                    Phillip C. Rogers (P34356)
                                    Attorney for Plaintiff
                                    6140 28th Street SE, Suite 115
                                    Grand Rapids, Michigan 49546
                                    (616) 776-1176
                                    consumerlawyer@aol.com           `




                                      10
